Citation Nr: 0032942	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the notice of disagreement concerning the payment of 
compensation benefits at 10 percent during incarceration was 
timely.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
January 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the veteran's appeal was not timely 
filed.

The veteran requested a hearing before a Member of the Board.  
The veteran stated that although he could not attend due to 
his incarceration, he requested that his representative 
attend and present testimony in his behalf.  In a November 
2000 memorandum, the veteran's representative stated that the 
veteran was incarcerated until 2013 and that a hearing was 
not possible.  The representative stated that the veteran had 
submitted numerous written statements in support of his claim 
and requested that the Board proceed with the evidence of 
record.

The Board notes that it appears that the veteran raised the 
issue of restoration of payment of disability compensation.  
It does not appear that the RO has addressed this issue or 
apprised the veteran of his appellate rights.  The United 
States Court of Appeals for Veterans Claims (Court) has noted 
that 38 U.S.C.A. § 7105 (West 1991) establishes a series of 
very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO or other "agency of 
original jurisdiction" (AOJ) (see Machado v. Derwinski, 928 
F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the BVA.  Absent a notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  The RO should determine whether the veteran's 
claim has been addressed and otherwise take appropriate 
action.  The only issue currently before the Board is the one 
set forth on the title page.



FINDINGS OF FACT

1.  In an April 9, 1984 letter, the RO notified the veteran 
of the apportionment of the balance of the veteran's 
disability compensation to the veteran's spouse for herself 
and the veteran's minor child, the reduction of his 
disability compensation to 10 percent due to his 
incarceration, and that his previous disagreement with the 
reduction of his disability compensation to 10 percent was 
withdrawn.  The veteran was advised of his appellate rights.

2.  The veteran's notice of disagreement with the reduction 
of his disability compensation to 10 percent due to his 
incarceration, which was received at the RO in April 1996, 
was not filed within one year of the April 9, 1984 decision.


CONCLUSION OF LAW

A timely notice of disagreement to an April 1984 decision in 
which the RO notified the veteran of the reduction of his 
disability compensation to 10 percent due to his 
incarceration and the apportionment of the remainder of his 
disability compensation to his spouse was not received.  38 
U.S.C.A. §§ 4005(c) (West 1976) and 7105, 7108 (West 1991), 
38 C.F.R. §§ 3.104(a), 19.153 (1983), and 20.200, 20.201, 
20.302(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement in writing and, a timely filed substantive 
appeal received in response to a statement of the case.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2000).  The claimant has 
one year from the date of notification of the rating decision 
to file a notice of disagreement to initiate the appeal 
process.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 20.302 (2000).

The Board notes that the provisions of the law and 
regulations in effect in April 1984 contained the same 
substance, and were unequivocal that a notice of disagreement 
must be filed within one year of the date of the mailing of 
the notice of a rating determination to commence the process 
of appellate review.  Absent such a notice of disagreement, 
the rating determination becomes final.  38 U.S.C.A. 4005(c) 
(West 1976) (now 38 U.S.C.A. § 7005(c) (West 1991)); 38 
C.F.R. §§ 3.104(a), 19.153 (1983) (now 38 C.F.R. § 20.1103 
(1999)).

In the case on appeal, the RO, in a September 1983 decision 
letter notified the veteran of the reduction of his 100 
percent disability compensation benefits to 10 percent based 
on his incarceration.  In an October 1983 letter, the veteran 
stated that he disagreed with this decision as his family 
would still require support while he was incarcerated.  In 
subsequent October 1983 letter, the RO advised the veteran 
that the law prohibited compensation at rate greater that 10 
percent to a veteran with at least a 10 percent disability 
who has been convicted of a felony, but that the balance of 
his compensation benefits were award to his spouse for his 
child.  The veteran was advised of his appellate rights.  In 
an April 9, 1984 letter, the veteran was notified that as the 
balance of his compensation benefits had been apportioned to 
his spouse for the support of herself and the veteran's 
child, his previous appeal of the reduction of his benefits 
was withdrawn.  The veteran was advised of his appellate and 
procedural rights.  In April 1996, the veteran stated that he 
contested the law that prevented him from receiving his full 
disability compensation while incarcerated.  This appears to 
be a notice of disagreement with the RO's previous decision; 
however, it was not received until approximately 12 years 
following the RO's decision.

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108. As the veteran 
failed to submit a timely notice of disagreement with respect 
to the April 1984 decision in which the RO determined that 
due to the veteran's incarceration he was entitled to only 10 
percent of his disability compensation and that apportionment 
of the remaining amount of disability compensation was 
awarded to his wife and minor child, the appeal must be 
denied.


ORDER

A timely notice of disagreement with the RO's April 1984 
decision was not received.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

